Title: From Alexander Hamilton to Thomas Jefferson, [10 July 1793]
From: Hamilton, Alexander
To: Jefferson, Thomas



[Philadelphia, July 10, 1793]

The Secretary of the Treasury presents his Compliments to the Secretary of State. He has signed the Counterpart; but for the present leaves in the words as a privateer to consider jointly of some substitute the kind of vessel not being wholly indifferent & there being a doubt whether the general words would be descriptive enough.
The letter supposed to have been received from the Commissioner of loans cannot be found. Yet the impression is so strong of one of the import mentioned to Mr. Jefferson having been received that the reality of it is scarcely doubted. This inference too is confirmed by the circumstance that no answer to the letter to the Commissioner appears on file and it is utterly unlikely that it should have remained so long unanswered. A Duplicate will go by tomorrow’s Post. It is regretted that the Doubt cannot now be cleared up.

July 10

